Per Curiam.
The plaintiff in this action owned certain lots on the east side of Commercial street, in the city of Buffalo, oppo*912site those owned by the plaintiff in Ottenot v. The New York, Lackawanna & Western Railroad Company, 28 N. Y. State Rep., 483, recently decided by this court. There is no difference in the principle and substantially none in the facts of the two cases. The same questions arose in each, presented by the same exceptions and by the same evidence, except as to the location, value and ownership of the property belonging to the respective plaintiffs. The determination of the court in the Ottenot case must govern the decision of this, appeal and the judgment should, therefore, be reversed and a new granted, with costs to abide the event.
All concur.